This is an action to recover of the defendant the sum of $3,000, the proceeds of a policy of insurance on the life of plaintiff's deceased husband, which the defendant had collected for the plaintiff.
After the action was begun, the defendant paid to the plaintiff the sum of $2,000, retaining the sum of $1,000, which he contended plaintiff had agreed to pay him for his services in collecting from the insurance company the amount due under the policy.
The issues submitted to the jury were answered as follows:
"1. Was there an agreement between the plaintiff and the defendant that the defendant would handle the collection of the $3,000 insurance policy without charge, as alleged in the complaint? Answer: `Yes.' *Page 832 
"2. If not, what amount, if any, is the defendant entitled to retain out of the recovery in question for services performed by him in behalf of the plaintiff? Answer: _________.
"3. In what amount, if any, is the defendant indebted to the plaintiff on account of moneys collected by him as her attorney? Answer: `$1,000, with interest from 9 June, 1934.'"
From judgment that plaintiff recover of the defendant the sum of $1,000, with interest from 9 June, 1934, and the costs of the action, the defendant appealed to the Supreme Court.
We find no error in the trial of this action.
The evidence introduced by the plaintiff was sufficient to support an affirmative answer to the first issue. The answer to this issue is determinative of the action. Having agreed to handle the collection of the amount due plaintiff under the policy of insurance without charge, the defendant is not entitled to recover any sum of the plaintiff for his services in handling the collection. The judgment is affirmed.
No error.